            Case 1:20-cv-03611-ABJ Document 1 Filed 12/11/20 Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                               )
MISSOURI DEPARTMENT                            )
OF SOCIAL SERVICES                             )
221 West High Street                           )
Jefferson City, Missouri 65101                 )
                                               )
                        Plaintiff,             )
                                               )
        v.                                     )    Civ. No. 1:20-cv-3611
                                               )
UNITED STATES DEPARTMENT                       )
OF HEALTH AND HUMAN SERVICES                   )
200 Independence Avenue, SW                    )
Washington, DC 20201                           )
                                               )
        and                                    )
                                               )
ALEX M. AZAR II                                )
Secretary of the United States Department      )
of Health and Human Services,                  )
in his official capacity,                      )
200 Independence Avenue, SW                    )
Washington, DC 20201                           )
                                               )
                        Defendants.            )
__________________________________________)

                                         COMPLAINT

                                      INTRODUCTION

       1.      The Medicaid program, codified at Title XIX of the Social Security Act (“SSA”),

is “a cooperative endeavor in which the Federal Government provides financial assistance to

participating States to aid them in furnishing health care to needy persons.” Harris v. McRae, 448

U.S. 297, 308 (1980).

       2.      The Missouri Department of Social Services (“DSS,” “Missouri,” or “the State”),

seeks review of a final administrative decision by the United States Department of Health and
            Case 1:20-cv-03611-ABJ Document 1 Filed 12/11/20 Page 2 of 10




Human Services (“HHS”) Departmental Appeals Board (“Board”) disallowing $487,351 in federal

reimbursement for contraceptive drugs provided to Medicaid-eligible individuals during calendar

years (“CY”) 2009 and 2010. The HHS Departmental Appeals Board acts for the Secretary in

disputes involving Medicaid disallowances. See 42 U.S.C. § 1316(e)(2)(A).

       3.      Most of a State’s medical assistance expenditures are reimbursable at the “federal

medical assistance percentage,” which in Missouri’s case was approximately 73 percent in 2009

and 2010. However, Section 1903(a)(5) of the SSA provides that HHS shall reimburse a State for

90 percent of the amount expended which is “attributable to the offering, arranging, and

furnishing . . . of family planning services and supplies.” 42 U.S.C. § 1396b(a)(5).

       4.      In the decision for which review is sought, the Board concluded that DSS was not

entitled to reimbursement at 90 percent for contraceptive drugs which it could not establish were

prescribed “for a family planning purpose,” even though there was no question that all of the

questioned expenditures were for contraceptives.

       5.      Section 1903(a)(5) of the Social Security Act does not support a distinction between

reimbursement for contraceptives expressly prescribed for family planning purposes and those that

may have been prescribed for other purposes. Moreover, any such requirement would be contrary

to sound medical practice, significantly intrude on patient privacy, and impede access to

contraception, contrary to congressional intent.

       6.      The HHS Departmental Appeals Board’s decision upholding the disallowance of

$487,351 in federal funds is arbitrary, capricious, an abuse of discretion, and not in accordance

with either the text or the purpose of the Medicaid statute. The Court should set aside the Board’s

decision and the underlying disallowance.




                                                   2
            Case 1:20-cv-03611-ABJ Document 1 Filed 12/11/20 Page 3 of 10




                                 JURISDICTION AND VENUE

       7.      This action arises under Section 1116 of the Social Security Act, 42 U.S.C.

§ 1316(e)(2)(C), and Section 10 of the Administrative Procedure Act, 5 U.S.C. § 704. This Court

has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1361.

       8.      Venue is proper under 28 U.S.C. § 1391(e)(1) and 42 U.S.C. § 1316(e)(2)(C).

                                            PARTIES

       9.      Plaintiff Missouri Department of Social Services is the “single State agency”

responsible for administration of the State of Missouri’s participation in the federal Medicaid

program. See 42 U.S.C. § 1396a(a)(5).

       10.     Defendant United States Department of Health and Human Services (“HHS”) is the

federal agency responsible for administering the Medicaid program.

       11.     Defendant Alex. M. Azar II is the Secretary of HHS and is responsible for the

overall administration of the agency. He is sued in his official capacity.

                   STATUTORY AND REGULATORY BACKGROUND

                        The Medicaid Program and Medicaid Funding

       12.     Medicaid is a cooperative federal-state program in which the federal government

provides financial assistance to participating States in connection with the provision of health care

to lower-income individuals and families, referred to as “medical assistance.” Under the federal

Medicaid statute (Title XIX of the Social Security Act, 42 U.S.C. §§ 1396 et seq.), States are

entitled to federal reimbursement for their expenditures on medical assistance pursuant to a “state

plan” approved by the Centers of Medicare & Medicaid Services (“CMS”) within HHS. See id.

§ 1396a-b.




                                                 3
          Case 1:20-cv-03611-ABJ Document 1 Filed 12/11/20 Page 4 of 10




       13.      The federal government’s share of a State’s expenditures under the Medicaid

program is called “federal financial participation” (“FFP”). 42 C.F.R. § 400.203; 45 C.F.R. § 95.4.

States are entitled to FFP for a specified percentage of the actual costs they incur in providing

health care to their Medicaid-eligible populations. See 42 U.S.C. § 1396b(a).

       14.      For most Medicaid program expenditures for healthcare services and supplies, the

federal government reimburses States at the “federal medical assistance percentage” (“FMAP”),

which varies by State based on per capita income and can range from a statutory minimum of 50

percent to a maximum of 83 percent. Id. §§ 1396b(a)(1), 1396d(b).

       15.      Using the statutory formula, Missouri’s FMAP was initially calculated to be 63.19

percent for fiscal year (“FY”) 2009 and 64.51 for FY 2010. 72 Fed. Reg. 67,306 (Nov. 28, 2007);

73 Fed. Reg. 72,052 (Nov. 26, 2008). However, it was temporarily increased to 73.27 percent

through December 31, 2010, pursuant to the American Recovery and Reinvestment Act of 2009

(“ARRA”). See 74 Fed. Reg. 38630 (Aug. 4, 2009).

             The 90 Percent Match Rate for Family Planning Services and Supplies

       16.      The Medicaid statute authorizes FFP at rates higher than the FMAP for some

expenditures. For example, States receive FFP at the rate of 90 percent for state Medicaid program

expenditures “attributable to the offering, arranging, and furnishing . . . of family planning services

and supplies.” 42 U.S.C. § 1396b(a)(5); 42 C.F.R. § 433.10(c)(1).

       17.      Section 1905(a)(4)(C) of the Social Security Act requires state Medicaid programs

to furnish “family planning services and supplies . . . to individuals of child-bearing age (including

minors who can be considered to be sexually active) who are eligible under the State plan and who

desire such services and supplies.” 42 U.S.C. § 1396d(a)(4)(C).




                                                  4
          Case 1:20-cv-03611-ABJ Document 1 Filed 12/11/20 Page 5 of 10




        18.     These sections were added to the Social Security Act in 1972. See Social Security

Amendments of 1972, Pub L. No. 92-603, 86 Stat. 1462. The legislative history makes clear that

such services are to be “voluntary and confidential.” S. Rep. 92-1230, at 67 (1972).

        19.     Neither the Social Security Act nor federal regulation define family planning

“services and supplies.” See 42 C.F.R. § 440.40(c) (reserving definition).

        20.     However, since 1988, Section 4270.B.1 of the State Medicaid Manual (“SMM”)

has provided that “pharmaceutical supplies and devices to prevent conception” are eligible for FFP

at the 90 percent rate.

        21.     In the following subsection, the Manual goes on to state that FFP at the 90 percent

rate is not available for “costs related to” procedures “performed for medical reasons,” such as a

hysterectomy or removal of an intrauterine device due to infection. That section explains that

“[o]nly items and procedures clearly provided or performed for family planning purposes may be

matched at the 90 percent rate.” SMM § 4270.B.2.

       The CMS Financial Management Review Guide for Family Planning Services

        22.     CMS has periodically published a “Financial Management Review Guide”

(“Review Guide”) governing “reviews of claims for family planning services.” There are versions

of the Review Guide from 1991, 2002, and 2010. The 2002 Review Guide was the version

applicable during calendar year (“CY”) 2009, the first year at issue in this matter, and the 2010

Review Guide was the version applicable during CY 2010, the second year at issue.

        23.     Both applicable versions of the Review Guide include a review of the statute, the

legislative history, CMS guidance to States and regional offices on family planning issues, and

HHS Departmental Appeals Board decisions involving claims for family planning.




                                                 5
          Case 1:20-cv-03611-ABJ Document 1 Filed 12/11/20 Page 6 of 10




       24.      Both versions of the Review Guide state that the process for determining which

services qualify as family planning “is based on and driven primarily by procedure code.” The

appendices include lists of the Current Procedural Terminology (“CPT”) and Healthcare Common

Procedure Coding Systems (“HCPCS”) codes 1 that should “always” be considered a family

planning service and those which are “never” a family planning service. The Review Guides also

note that there are some services which “may or may not represent” a family planning service.

       25.      The 2010 Review Guide Appendices designate the following CPT/HCPCS codes

as “always considered family planning” services: contraceptive cervical caps (A4261),

contraceptive intrauterine devices (J7300), female condoms (A4268), male condoms (A4267) and

contraceptive pills (S4993). The Guide states that “[a]ll claims paid under Category III codes [i.e.,

codes categorized as “always considered family planning”] can be properly reimbursed at 90-

percent FFP.”

       26.      The Review Guides note that “[t]he majority of the pharmaceuticals covered as a

family planning service at 90-percent FFP are medications used for birth control or for the

stimulation of ovulation in infertile women. Other medications covered at 90-percent FFP are

those required incidental to or as a part of a procedure done for family planning purposes (e.g.,

pain medications following a sterilization procedure).”

                                  FACTUAL BACKGROUND

       27.      Missouri, for decades, has claimed all contraceptive pharmaceuticals for

reimbursement at the 90 percent federal match rate for family planning.             The State uses



1
  CPT (also referred to as HCPCS Level I) is a standardized coding system developed by the
American Medical Association and used by health care providers to describe medical, surgical,
and diagnostic services provided. HCPCS Level II is used to identify products, supplies, and
services not included in the CPT codes.

                                                 6
          Case 1:20-cv-03611-ABJ Document 1 Filed 12/11/20 Page 7 of 10




contraceptive therapeutic class codes to determine if a drug claim qualifies as a contraceptive

pharmaceutical.

       28.     Upon information and belief, this is the process used by virtually all States in

claiming federal financial participation for the cost of contraceptive drugs.

       29.     From October 2012 through August 2013, the HHS Office of Inspector General

(“OIG”) reviewed Missouri’s family planning drug claims made in CYs 2009 and 2010. See HHS

OIG, Missouri Did Not Always Correctly Claim Costs for Medicaid Family Planning Drugs For

Calendar Years 2009 and 2010, A-07-12-01118 (January 2014).

       30.     The OIG did not follow the methodology set forth in the CMS Financial

Management Review Guide for family planning services. Instead, the OIG auditors selected a

random sample of prescribed contraceptive drug claims and then contacted the prescribing

providers to determine “whether the drug on the sampled claim was prescribed for a family

planning purpose.” Id. at App. B at 2.

       31.     In its final audit report issued January 28, 2014, the OIG questioned 23 of the 107

sampled family planning drug claims it reviewed because the OIG’s investigation of the

prescribing providers and the medical records showed that the contraceptive drug had been

prescribed for other than family planning purposes, or because the OIG was not able to determine

the purpose of the prescription. All 23 questioned claims were for contraceptive drugs prescribed

to females of child-bearing age.

       32.     Based on an extrapolation of the 23 claims in the sample, the OIG concluded that

Missouri “received at least $487,351 in unallowable Federal reimbursement” with the respect to

the two years under review, because “the State agency’s internal controls automatically classified




                                                 7
          Case 1:20-cv-03611-ABJ Document 1 Filed 12/11/20 Page 8 of 10




contraceptive drugs as family planning services even in cases when the medication in question

may have been prescribed for another (non-family planning) purpose.” Id., at 3.

       33.     By letter dated March 2, 2018, CMS disallowed $487,351 in FFP based on the OIG

audit findings for the family planning prescription drugs Missouri claimed during CY 2009 and

CY 2010. Ex. 1. The disallowance amount represents the difference between 90 percent federal

financial participation and reimbursement at the federal medical assistance percentage.

       34.     DSS appealed the disallowance.

                  The Departmental Appeals Board Disallowance Decision

       35.     On October 13, 2020, the HHS Departmental Appeals Board issued a decision

sustaining the disallowance of $487,351 for contraceptive drugs Missouri claimed at the 90 percent

FFP rate for family planning during CYs 2009 and 2010. See Missouri Dept’s of Soc. Servs., DAB

No. 3019 (2020). In its decision, the Board agreed with HHS that “prescription contraceptive

drugs are ineligible for 90 percent FFP unless the drugs were prescribed for a family planning

purpose[.]” Id. at 8. Accordingly, the Board upheld the disallowance because Missouri “did not

proffer documentation or other evidence verifying that the sample claims . . . were for

contraceptive drugs that had been sought or prescribed for a family planning purpose.” Id. at 11.

       36.     Because diagnosis codes are not submitted as part of a prescription for

contraceptives, the Board’s decision has ongoing implications for the State’s claiming practices.

                                       COUNT I
  (Administrative Procedure Act: Violation of the Medicaid Statute and Regulations and
                       Arbitrary and Capricious Agency Action)

       37.     Paragraphs 1 through 36 above are incorporated herein by reference.




                                                8
              Case 1:20-cv-03611-ABJ Document 1 Filed 12/11/20 Page 9 of 10




         38.     The Defendants’ decision that “a prescription contraceptive drug is reimbursable at

the 90 percent rate only if it was provided for a family planning purpose” is arbitrary and

capricious, an abuse of discretion, and contrary to law.

                                      COUNT II
  (Administrative Procedure Act: Violation of the Medicaid Statute and Regulations and
                       Arbitrary and Capricious Agency Action)

         39.     Paragraphs 1 through 38 above are incorporated herein by reference.

         40.     The Defendants’ decision upholding the disallowance of Missouri’s CYs 2009 and

2010 family planning drugs claims—which was based on the Defendants’ position that

prescriptive contraceptive drugs are reimbursable at the 90 percent rate only if provided for a

family planning purpose—is arbitrary and capricious, an abuse of discretion, and contrary to law.

                                     REQUEST FOR RELIEF

WHEREFORE, Missouri requests that this Court grant the following relief:

         A.      Set aside HHS Departmental Appeals Board Decision No. 3019 and the underlying

disallowance upheld by that decision;

         B.      Permanently enjoin Defendants and their agents, employees, successors in office,

and all persons acting in concert or participation with them, from disallowing the $487,351 at

issue;

         C.      Award Missouri such declaratory and other relief as may be just and proper;

         D.      Award Missouri the costs of this action, including attorneys’ fees; and

         E.      Retain jurisdiction over this action for such additional and supplemental relief as

may be required to enforce the order and judgment.




                                                  9
        Case 1:20-cv-03611-ABJ Document 1 Filed 12/11/20 Page 10 of 10




                                    Respectfully submitted,

                                    /s/ Caroline M. Brown
                                    Caroline M. Brown (D.C. Bar No. 438342)
                                    Rebecca E. Smith (D.C. Bar No. 166610)
                                    Brown & Peisch PLLC
                                    1233 20th Street NW, Suite 505
                                    Washington, DC 20036
                                    (202) 499-4258
                                    cbrown@brownandpeisch.com
                                    resmith@brownandpeisch.com

                                    Attorneys for Missouri Department of Social
                                    Services

December 11, 2020




                                      10
